Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 1 of 13




                 EXHIBIT “A”
     Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 2 of 13




                       SETTLEMENT AGREEMENT AND RELEASE

         This Confrdential Settlement Agreement and Release (this "Agreement") is made as of
this 20th              February        2020,by and between Michele Eder ("Eder"), o, the one
     _ day    of
hand, and Minch Professional Cleaning Services, LLC ("MPCS"), a Perursylvania limited
liability company, Kathleen Minch, an individual ("Minch"), and Len Hardy, an individual
("Hardy") (MPSC, Minch, and Hardy are collectively referred to herein as the "Employer"), on
the other hand. Eder and Employer shall collectively be referred to as the "Parties."

       WHEREAS, on or around December 23,2019, Eder commenced a lawsuit against
Employer which is currently pending in the United States District Court for the Eastern District
of Pennsylvania, Case No. 19-cv-01268-MSG (the "Lawsuit");

      WHEREAS, the Lawsuit involves claims by Eder related to her employment with
Employer, including, inter alia, that Employer failed to properly pay wages and overtime
compensation under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. $ 201 , et seq., the
Pennsylvania Minimum Wage Act ("PMWA"),43 P.S. $ 333.100, et seq., and the Pennsylvania
Wage Payment and Collection Law ("WPCL"),43 P.S. $ 260.1, et seq.

        WIIEREAS, Employer denies the allegations in the Lawsuit and denies that it is liable
for any claims alleged by Eder; and

      WHEREAS, there exists a bona fide dispute as to both Employer's liability and the
amount of damages owed to Eder under the FLSA;

       WHEREAS, the Parties mutually desire to fully and finally settle all differences; and

        NOW, TIIEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, and to avoid the risk, inconvenience and
expense of litigation, and without any admission of fault or liability on the part of the Parties;

       IT IS HEREBY AGREED by and between             the Parties as follows:

        1. Consideration. In consideration for Eder's agreement to all the terms,
conditions, and promises in this Agreement and her agreement to dismiss the Lawsuit with
prejudice (subject to the stipulations contained herein with respect to obtaining court approval of
this Agreement), Employer shall, as soon as reasonably practicable, but in no event later than
fourteen (14) days following Eder's execution of this Agreement, or five (5) days following the
entering of a Court Order approving this Agreement and dismissing the Action, whichever
occurs later, pay Eder the total amount of Twelve Thousand Five Hundred Forty-Three Dollars
($12,543.00) ("Settlement Amount"), inclusive of all costs and attorneys' fees incurred, in full
and final settlement of the Lawsuit and all claims related thereto.

                       The Settlement Amount shall be broken down into three (3) separate
                       payments, to be paid as follows:

                     i.       One check, made payable to Michele Eder, in the amount of Three
     Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 3 of 13




        Thousand Eight Hundred Nineteen Dollars and Ninety-Eight Cents ($3,819.98),
        representing claimed unpaid wages, less appropriate withholdings and/or payroll
        contributions, for which Employer will issue an IRS Form W-2 to Eder;

                      ii.      One check, made payable to Michele Eder, in the amount of Three
        Thousand Eight Hundred Nineteen Dollars and Ninety-Eight Cents ($3,819.98),
        representing claimed liquidated damages, which shall not be subject to tax withholdings
        or payroll deductions, for which Employer will issue an IRS Form 1099 to Eder; and

                      iii.    One check, made payable to Murphy Law Group, LLC, in the
        amount of Four Thousand Nine Hundred Three Dollars and Four Cents ($4,903.04),
        representing claimed attorneys' fees and costs, which shall not be subject to tax
        withholding or payroll deductions, for which Employer will issue an IRS Form 1099 to
        Murphy Law Group, LLC.

                 b.   For the avoidance of confusion, Employer, and not Eder, shall be
responsible for payment of the employer's share of any applicable payroll taxes (including, but
not limited to FICA and FUTA contributions), with respect to the payment identified in Section
l(a)(i) above.

                 c.   Employer shall remit payment by delivering the three (3) checks identified
above to Eder's counsel, Murphy Law Group,LLC, at their offices at Eight Penn Center, Suite
2000,1628 John F. Kennedy Blvd., Philadelphia, PA 19103.

       2.       Order of Court Approval. Upon execution of this Agreement, the Parties will
present this Agreement to the Court for its approval, in the form of an Unopposed Motion for
Approval filed by Plaintiff. It is understood and agreed that Eder shall bear the responsibility for
drafting the Unopposed Motion for Approval and accompanying documents. It is further
understood that a copy of this proposed Settlement Agreement will necessarily be filed with the
Court as a part of Plaintiff s Unopposed Motion for Approval. In the event the Court fails to
approve the Agreement and enter an order of dismissal of the Lawsuit in accordance with this
Agreement, the parties shall meet and confer to discuss the Parties' next course of action.

       3.        Specific Wage and Hour Release bv plaintiff. In consideration for payment
of the Settlement Amount and Employer's obligations contained herein, Plaintiff agrees she shall
irrevocably and unconditionally release, acquit, and forever discharge Employer and their
parents, subsidiaries, members, managers, officers and directors of and from any and all federal,
state, or local wage and hour-related claims, rights, demands, liabilities, debts, suits, causes or
actions, accounts, bonds, contracts, agreements, judgments, whatsoever in law or equity,
including, without limitation, failure to pay minimum wages and/or overtime compensation,
interest,liquidated damages, penalties, attomeys' fees, and any other form of compensation or
relief permitted under federal, state, or local wage and hour laws, including, but not limited to the
Fair Labor Standards Act, the Pennsylvania Minimum Wage Act, and the Pennsylvania Wage
Payment and Collection Law.

       The Parties understand and agree that the aforementioned release is limited       in   scope to
     Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 4 of 13




wage and hour-related claims and is not intended to, nor does it, extend to any other potential
employment-related claims. Moreover, nothing in this Agreement is intended to waive claims (i)
for unemployment or workers' compensation benefits, (ii) for vested rights under ERISA-covered
employee benefit plans as may be applicable on the date Plaintiff signs this Agreement, (iii) that
may arise after Plaintiff signs this Agreement, or (iv) which cannot be released by private
agreement.

       4.       Non-Admission. This Agreement does not constitute an admission of any
liability or wrongdoing by Employer. Eder and Employer further agree that this Agreement shall
not be admissible in any proceeding (within the written consent of the Parties or unless order by
a court of competent jurisdiction), except one instituted by either Party alleging a breach of this
Agreement.

        5. Opportunity to Review with Counsel. Minch and Hardy are hereby advised
and cautioned to consult with an attorney of his or her choosing prior to executing this
Agreement. Minch and Hardy acknowledge that they have received this written admonition to
consult an attorney prior to executing the Agreement and that, prior to executing this Agreement,
they were given sufficient opportunity to review this Agreement and consult with an Attorney.
Eder and Employer both acknowledge and represent that each has had the opportunity to
thoroughly discuss all aspects of this Agreement with an attorney, that they have carefully read
and fully understand all the provisions of the Agreement, and that they are voluntarily entering
into this Agreement.

        6. Limited Confidentialitv/I.io Material Default. Employer and Eder
understand and agree that this Agreement and its terms shall be CONFIDENTIAL by and among
the Parties. In response to any inquiries regarding this Lawsuit, the Parties agree to simply state,
"The matter has been resolved," and to refrain from further comment. However, this limited
confidentiality requirement shall not prohibit the Parties from disclosing the existence or terms
of this Agreement to their respective legal counsel, accountants, financial advisors, spouses, or
other close family members, or as may be compelled by court order, subpoena, or other legal
process. Eder understands, covenants, and agrees that that Employer may seek to enforce this
limited confidentiality requirement by seeking appropriate equitable relief, but that Employer
shall not be entitled to recover legal damages, penalties, fees, expenses, or costs associated with
Eder's violation of this confidentiality requirement in any such enforcement action.

        7. Neutral Reference. Employer agrees that it will respond to all inquiries made
by potential employers concerning Eder by providing only a neutral reference consisting of dates
of employment and position held, and by stating that it is company policy not to provide any
additional information regarding prior employees.

        8. Choice of Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard to principles
of conflicts of law. The parties consent and stipulate to the personal jurisdiction of the state and
federal courts of Pennsylvania in any subsequent proceeding to enforce this Agreement.

       9.      Enforcement. The Parties agree that the United States District Court for the
     Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 5 of 13




Eastem District of Pennsylvania shall retain jurisdiction for purposes of enforcing the settlement
agreement. In the event of a material breach of this Agreement, the prevailing party in any
proceeding to enforce the settlement agreement shall be entitled to recover costs and reasonable
attomeys' fees incurred in enforcing the Agreement, subject to the restrictions identified in
Section 6.

        10. Invaliditv. Should any provisions of this Agreement be declared to be illegal,
invalid, or unenforceable, or should be denied approval by the Court in the course of the Parties'
anticipated filing for approval of the Agreement, the legality, validity and enforceability of the
remaining parts, terms, or provisions shall not be affected thereby and said illegal,
unenforceable, or invalid part, term, or provision shall be deemed not to be part of this
Agreement, except that if the release and waiver set forth in Paragraph 3 of this Agreement is
deemed invalid, Eder will be required to return any and all monies paid under this Agreement.

        11. Counternarts. This Agreement may be executed in counterparts, each of
which shall constitute an original and which together shall constitute a single instrument; in
addition, any facsimile or PDF copy of any party's executed counterpart of this Agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.

      12. Intesration. This Agreement sets forth the entire agreement between Eder and
Employer, and fully supersedes any prior or contemporaneous agreements or understandings
between the Parties.

       13.     Successors and Assignment.               This Agreement shall be binding upon and
inure to the benefits of the Parties hereto and their respective heirs, administrators, executors,
and assigns. Neither this Agreement nor any right or interest hereunder shall be assignable by
Eder or Employer without prior written consent of an authorized agent of the other parfy.

       14. Amendment. The parties acknowledge that this Agreement cannot be altered,
modified or otherwise changed except by a writing signed by all parties to the Agreement. This
Agreement is five (5) pages in length, including the signature page.

        15. Headinss. The headings of sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

       16.     Neutral   Construction.        The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning and not strictly for or against any
of the Parties.




                           [Remainder of page intentionally left blank;
                                   signature page to follow.l



                                                 4
      Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 6 of 13




         IN WITNESS WHER-EOF, I have hereunto   set my hand and seal on the dates set forth
below.


MTCHELE EDER




Michele Eder                                          Date




MINCH PROFESSIONAL CLEANING SERVICES, LLC

                                                             -/   ^';'u
By:                                                      n?'j
                                                      Date

      rne:fi.una{


KATHLEEN MINCH


                                                        ,4ro/-'-aa o




LEN HARDY




                                         5
Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 7 of 13
Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 8 of 13




                 EXHIBIT “B”
         Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 9 of 13




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
MICHELE EDER, individually and on                     :
behalf of all others similarly situated               :
                                                      : CIVIL ACTION NO.: 19-06088-GJP
                  Plaintiff,                          :
                                                      :
         v.                                           :
                                                      :
MINCH PROFESSIONAL CLEANING                           :
SERVICES, LLC, et al.                                 :
                                                      :
                  Defendants.                         :
-------------------------------------------------------

                        DECLARATION OF MICHAEL GROH, ESQ.

       I, Michael Groh, hereby state, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

that the following facts are true and correct:

       1.      I am an Associate Attorney with the Murphy Law Group, LLC (“MLG”), Eight

Penn Center, Suite 2000, 1628 John F. Kennedy Blvd., Philadelphia, PA 19103, and represent

Plaintiff Michele Eder in the above-captioned action.

       2.      I submit this declaration in order to apprise the Court of: (i) my qualifications and

the hourly rate(s) sought in this FLSA lawsuit; and (ii) the total hours expended by MLG in

connection with this litigation. All information is current up to and until February 21, 2020.

                     ATTORNEY QUALIFICATIONS AND FEE RATES

       3.      I graduated from the George Washington University Law School in 2013, where I

served on the GW Moot Court Board and Public Contract Law Journal (as a published member),

and have practiced law within the greater Philadelphia area for approximately six (6) years.

       4.      I am admitted and in good standing with the bars of the Supreme Courts of

Pennsylvania and New Jersey, the New York Court of Appeals (inactive), and the United States
        Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 10 of 13




District Courts for the Eastern District of Pennsylvania, Middle District of Pennsylvania,

Western District of Pennsylvania, and District of New Jersey.

        5.       I practice exclusively in the area of employment law and regularly litigate federal

court matters, including class and collective actions pursuant to the Fair Labor Standards Act

(“FLSA”) and similar state wage/overtime laws, such as the Pennsylvania Minimum Wage Act

(“PMWA”). I am experienced with the practice of employment law in Philadelphia (as to

agencies and in state and federal fora), and the majority of my cases are litigated in the Eastern

District of Pennsylvania.

        6.       Since joining MLG in March 2014, I have participated in the litigation and

resolution of several dozen collective/class action and individual lawsuits arising under federal

and state wage and hour laws.

        7.       In individual and collective/class action lawsuits litigated in Pennsylvania under

the Fair Labor Standards Act, such as the case at bar, MLG uses the following rates:

$290.00/hour for Mr. Groh.

                      Hours Spent by MLG and the Resulting Fee Lodestar

        8.       MLG attorneys use the firm’s case management system to contemporaneously

record each case-related activity and accurately document the amount of time spent performing

said activity.

        9.       As of February 21, 2020, the attorney time spent on this litigation by MLG totaled

20.08 hours, resulting in a total fee lodestar of approximately $5,823.20.

        10.      MLG has also incurred costs and expenses totaling $513.00, including: (a)

$400.00 filing fee for complaint; (b) $10.00 in courier fees; and (c) $103 in process service fees.




                                                  2
       Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 11 of 13




I HEREBY DECLARE, SUBJECT TO PENALTY OF PERJURY, THAT THE ABOVE IS
TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION, AND
BELIEF.


Date: February 21, 2020                    /s/ Michael Groh
                                          Michael Groh, Esq.
                                          Eight Penn Center, Suite 2000
                                          1628 John F. Kennedy Blvd.
                                          Philadelphia, PA 19103
                                          TEL: 267-273-1054
                                          FAX: 215-525-0210
                                          mgroh@phillyemploymentlawyer.com
                                          Attorney for Plaintiff




                                      3
Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 12 of 13




                 EXHIBIT “C”
       Case 2:19-cv-06088-GJP Document 7-2 Filed 02/21/20 Page 13 of 13




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
-------------------------------------------------------
MICHELE EDER, individually and on                     :
behalf of all others similarly situated               :
                                                      : CIVIL ACTION NO.: 19-06088-GJP
                  Plaintiff,                          :
                                                      :
         v.                                           :
                                                      :
MINCH PROFESSIONAL CLEANING                           :
SERVICES, LLC, et al.                                 :
                                                      :
                  Defendants.                         :
-------------------------------------------------------

                                            ORDER

       AND NOW, this          day of __________      2020, upon considering the Plaintiff’s

Unopposed Motion for Approval of Settlement, (ECF No.               ), it is ORDERED that the

motion is GRANTED.

       It having been reported that the issues between the parties in this above action has been

settled and upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules

of Civil Procedure of this Court, it is ORDERED that the above action is DISMISSED with

prejudice, without costs. The case shall be CLOSED for statistical purposes.



                                                            BY THE COURT:



                                                            GERALD J. PAPPERT, J.
